Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed June 10, 2021 in reply to the Non-final Office Action mailed March 15, 2021. Claim 1 has been amended; claims 2 and 9 have been canceled; and no claims have been newly added. Claims 1, 3-8, and 10-26 are under examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, and 10-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lemoine (WIPO Application Pub. No. WO 2013/170478), in view of Shah et al. (U.S Patent Application Pub. No. 2004/0018161) and Anonymous (Aston Chemicals [online]; 2015).
Applicant Claims
Applicant’s elected subject matter is directed to a W/O cosmetic emulsion comprising i) 0.2-0.5 wt% “composite particles” comprising mica and bismuth oxychloride coated with iron oxide, and ii) 0.3-0.6 wt% nacres, 10-40 µm in diameter, comprising synthetic fluorphlogopite completely or partially coated with layers of titanium dioxide, iron oxide, and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is from 1/5 to 2/1.
i) 0.15-0.75 wt% “composite particles” comprising mica and bismuth oxychloride coated with iron oxide, and ii) 0.25-0.75 wt% nacres comprising synthetic fluorphlogopite completely or partially coated with layers of titanium dioxide, iron oxide, and tin oxide, and iii) a physiologically acceptable medium.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Lemoine et al. disclose a e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide, coated with e.g. a metal oxide, and ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4.
Lemoine et al. also disclose a process for “giving skin a uniform complexion and a rosy tonality” while maintaining a “natural appearance” consisting of applying to the skin surface e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide, coated with e.g. a metal oxide, and ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4.
Shah et al. disclose e.g. a W/O cosmetic emulsion comprising e.g. 0.05-25 wt% CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth 
Shah et al. also disclose a process for giving skin a uniform complexion and a “natural appearance” consisting of applying to the skin surface e.g. a W/O cosmetic emulsion comprising e.g. 0.05-25 wt% CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with e.g. red iron oxide.
Applicant admits in their original specification that SYNCHRYSTAL IVORY by Eckart is a nacre known in the art composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, iron oxide, and tin oxide. 
Furthermore, Anonymous (Aston Chemicals [online]; 2015) confirms that SYNCRYSTAL IVORY is a pearlescent pigment, 10-50 µm in diameter, composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, red iron oxide, and tin oxide; and which provides an extraordinary pearlescent effect.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Lemoine et al. do not explicitly disclose that the pigment is or includes CHROMA-LITE and that the nacre is SYNCRYSTAL IVORY. These deficiencies are cured by the teachings of Shah et al. and Anonymous. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Lemoine et al., Shah et al., and Anonymous, outlined supra, to devise Applicant’s presently claimed cosmetic composition and method. 
Lemoine et al. disclose a e.g. W/O cosmetic emulsion comprising i) 0.1-4 wt% pigment particles comprising a substrate, e.g. preferably titanium dioxide (i.e. a “titanium-based pigment”), coated with e.g. a metal oxide, and ii) 0.1-4 wt% nacres, 1-50 µm in diameter, comprising a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide, and iii) a physiologically acceptable medium; wherein the weight ratio of i) and ii) is e.g. 1/1.4, and wherein the goal of applying the composition to skin is to provide uniform coverage, a radiant and healthy complexion achieved with a slight increase in the red component of the skin color (“rosy look”), and an overall natural appearance. Since Shah et al. disclose that CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with iron oxide, matches the skin’s natural pearlescence more than titanium dioxide-based pigments (e.g. the “white pigments employed by Lemoine et al.), whereby the composition containing CHROMA-LITE provides even coverage, imitates the sheen of natural skin, and provides a healthy glow and a translucent, natural appearance to skin, while in contrast the titanium dioxide-based pigments impart a more artificial look; and since Anonymous discloses that SYNCRYSTAL IVORY; i.e. a white nacre powder composed of a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, red iron oxide, and tin oxide; provides an extraordinary et al. composition as part of the pigment component and nacre component, respectively, with the reasonable expectation that the resulting cosmetic composition will, upon application to skin, particularly facial skin, will more successfully impart to the skin a uniform complexion and a rosy tonality while maintaining a natural appearance.
Hence, in other words, one of ordinary skill in the art would thus recognize that CHROMA-LITE is not merely equivalent to “white pigments” in providing an even, healthy, natural glow and skin appearance, but rather CHROMA-LITE would actually be superior to “white pigments” at fulfilling the broader objectives of Lemoine et al. for which they are employing “white pigments”.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “while Shah clearly provides guidance on the substrate to be selected, it is totally silent regarding the pigment part”, and thus “one of ordinary skill in the art would not question the teachings of Lemoine regarding this particular aspect, requiring the use of only while components: a white nacre and a white pigment…as opposed to pigments with a colored tint…which afford a colored effect and/or covering effect that is too imperfect”, and, moreover, “a person skilled in the art would still also have to add iron oxide to the coating of the white nacre Lemoine discloses”, that “Anonymous discloses that the SYNCRYSTAL IVORY pearlescent pigment is an ivory gold pigment” and thus “would not comply with the teachings of Lemoine” and thus a person of ordinary skill in the art “would not have added red iron oxide into the coating of the white nacre…as taught by Lemoine”. 
The Examiner, however, would like to point out the following:
1. First, in stark contrast to Applicant’s assertions, the prior art rejection of record is not based on mixing and matching various substrates and coatings from various references to arrive at the presently claimed invention. Lemoine, the cited primary reference, is directed to a W/O cosmetic emulsion comprising one or more pigment particles and one or more nacres. In view of Shah and Anonymous, and for the reasons discussed in the prior art rejection, one of ordinary skill in the art would be motivated to employ CHROMA-LITE as one of the pigment particles, either in combination with or in lieu of Lemoine’s titanium-based pigment particle; and to employ SYNCRYSTAL IVORY as one of the nacres. 
2. Second, in stark contrast to Applicant’s assertion, Lemoine’s preferences for “white pigments” and “white nacres” would certainly not be reasonably construed by increase in the red component of the skin color (“rosy look”), and an overall natural appearance. Clearly, by “white pigment” and “white nacre”, Lemoine intends to convey that the pigment and the nacre are generally free of artificial dyestuffs that afford an imperfect colored effect and also an unnatural metallic aspect that have the major drawback of masking the natural appearance of the skin. Obviously, this does not imply that the pigment and the nacre are strictly limited to pure white pigments and nacres that upon application impart a ghostly white appearance to skin, which looks neither healthy nor natural, and certainly does not look “rosy”.
3. Shah expressly discloses that their W/O cosmetic emulsion comprising e.g. 0.05-25 wt% CHROMA-LITE, i.e. a pearlescent pigment particle comprising mica and bismuth oxychloride coated with e.g. red iron oxide, provides even coverage, imitates the sheen of natural skin, and provides a healthy glow and a translucent, natural appearance to skin. In stark contrast to Applicant’s assertion, then, CHROMA-LITE would in fact admirably fulfill the goals of Lemoine, not frustrate them. Furthermore, Shah expressly teaches that CHROMA-LITE can fulfill these objectives even better than titanium oxide based pigments (i.e. “white pigments”). Shah teaches that a bismuth oxychloride-based pigment particle matches the skin’s natural appearance more than in lieu of, “white pigments” to fulfill the broader objectives of Lemoine, i.e. providing an even, healthy, natural glow and skin appearance. CHROMA-LITE itself is sufficient to achieve the stated objectives without dyestuffs that are necessarily excluded from Lemoine. 
4. Lemoine discloses that their preferred nacre is 1-50 µm and comprises a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, preferably including titanium dioxide and tin oxide. SYNCRYSTAL IVORY, which is 10-50 µm in diameter, and comprises a synthetic fluorphlogopite substrate completely or partially coated with one or more layers of metal oxide, including titanium oxide, red iron oxide, and tin oxide, certainly fits the description, and would fall within the purview of the preferred nacre. In contrast to Applicant’s assertion, SYNCRYSTAL IVORY is a white powder that when applied to the skin imparts a tan appearance and a healthy glow, which of course would be recognized by one of ordinary skill in the art as fulfilling the broader requirements of Lemoine, e.g. a radiant and healthy complexion and an overall natural appearance. 
 5. In summary, then, the broader goals of Lemoine in applying their composition to skin, e.g. facial skin, are to provide uniform coverage, a radiant and healthy increase in the red component of the skin color (“rosy look”), and an overall natural appearance. In contrast to Applicant’s interpretation, Lemoine does not intend their pigments and nacres to be pure white, or their composition to be similar to a white paint, and without question they do not intend to impart a ghostly white appearance to the skin upon application of their composition, which looks neither healthy or natural, and certainly does not look rosy. In view of Shah and Anonymous, one of ordinary skill in the art would recognize that incorporating CHROMA-LITE and SYNCRYSTAL IVORY into the Lemoine composition would admirably fulfill the broader goals, not frustrate them. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617